FLETCHER, Judge
(concurring):
I concur with the opinion of my Brother, Judge Cook.
The critical issue in this case is the propriety of General Wroth’s probable cause determination. The appellant first contends that General Wroth had insufficient information before him to determine whether Thomas, the appellant’s roommate, was a credible or a reliable person.1 The Government asserts that the appellant’s roommate was not a professional informant but a citizen witness to a crime. Therefore, *106it argues that he can be presumed to be reliable, or in the alternative, a lesser showing of reliability is required for him.2
As a matter of military law, it has not yet been decided that a presumption of reliability exists for the citizen informant as compared to the professional informant. Significant law from state and federal courts accepts this presumption or, at least, supports a lesser showing of reliability for a crime witness or victim.3 Nevertheless, a healthy skepticism remains where this purported law abiding citizen gives information concerning the use or display of narcotics.4 Indeed, the Supreme Court itself has noted the greater reliability of citizen witnesses in tax cases as compared to those in narcotic cases.5 In any event, there are special circumstances here which would rebut any such presumption of reliability in this case.
Thomas was a citizen witness to a narcotics display on two occasions, one by his own testimony two or three days earlier and a second, one day earlier, by informant I’s testimony. His presence on the drug scene was more than by accident. Moreover, Thomas did not come forward with his testimony on his own initiative. He was called into a room by a police officer, along with his executive officer and two noncommissioned officers, and was subject to police questioning. Additionally, the record indicates that Hornsby, the police interrogator, suspected Thomas was involved in narcotics, but ignored his suspicion for this particular questioning. Finally, General Wroth treated this unnamed roommate as a police informant and he was not characterized by Hornsby, who sought the search authorization, as a law-abiding citizen.
Assuming no presumption of reliability as a citizen witness is applicable in this case to the appellant’s roommate, a question exists as to what type of showing of reliability the Government should make for a person like Thomas.6 The above stated facts which argue against the application of a presumption being utilized in this case also argue against any lesser requirement for reliability being invested in.a person in Thomas’ situation. They indicate that Thomas clearly enjoyed the confidence of criminal7 or was a person in the underworld or its periphery, or so much a part of the scenery to the criminal that he in particular was in a good position to know the story of the crime committed.8 In such a situation the Government should be required to meet the standards for reliability of an informant contained in United States v. Harris, 403 U.S. 573, 91 S.Ct. 2075, 29 L.Ed.2d 723 (1971); Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969); and Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964). Accordingly, in light of Aguilar v. Texas, supra, it must appear on the record that General Wroth had a sufficient basis for determining that Thomas was credible or his information was reliable on this occasion.
This requirement of credibility refers to the on-going character of the informant as a person-his reputation as a truth speaker or his demonstrated history of truth speaking.9 There is no evidence in the record of trial which would show that General Wroth had any information on this issue with respect to the unnamed roommate of the appellant.
In the alternative, the record of trial must be scanned for matters presented to *107General Wroth showing that the information provided by Thomas on this particular occasion was reliable or trustworthy.
This is a difficult question in light of the above-mentioned factors in this case, but it must be resolved in the government’s favor. Thomas was not an unknown person in the street. Cf. Recznik v. City of Lorain, 393 U.S. 166, 89 S.Ct. 342, 21 L.Ed.2d 317 (1968). It is clear that, though unnamed, this informant was identified to General Wroth as the on-base roommate of the appellant. In this position, he clearly had the opportunity to observe the appellant as well as hear him speak. See United States v. Harris, supra. Moreover, it would not be unreasonable for General Wroth to conclude that the appellant’s roommate in such a situation would not be likely to lie if he incriminated the appellant. Additionally, the record does not indicate that General Wroth was informed of any suspicion as to Thomas’ criminal activities and that the latter conceivably had any motive to falsify his information. See Jaben v. United States, 381 U.S. 214, 85 S.Ct. 1365, 14 L.Ed.2d 345 (1965). Finally, General Wroth knew that Thomas had answered these questions in front of the executive officer of his unit who can be presumed to have a truth-telling effect on his subordinate. See United States v. Harris, supra. A common sense interpretation of these facts would lend themselves to a practical determination by General Wroth that Thomas was reliable within the meaning of Aguilar v. Texas, supra. See United States v. Ventresca, 380 U.S. 102, 85 S.Ct. 741, 13 L.Ed.2d 684 (1965).
The defense also asserts that General Wroth was not sufficiently apprised of the underlying circumstances from which Thomas, the appellant’s roommate, knew drugs were in the appellant’s off-base apartment.10 He notes that there is no indication in the record that Thomas was ever at appellant’s off-base apartment or saw any drugs there.
This argument is without merit. Sergeant Hornsby told General Wroth that Thomas was the appellant’s on-base roommate. He also related to the General that Thomas saw the appellant two or three days earlier with hashish (50 grams) and that the appellant wanted to know people who desired to buy drugs. Finally, the General knew the appellant had told Thomas that he had more drugs at his off-base apartment.
This information was based on direct observations of Thomas and personal conversation with the appellant. It is first-hand information as to what the appellant said and did in Thomas’ presence. He detailed the type of drug in appellant’s possession in the on-base apartment. This satisfies the “basis of knowledge” requirement of Aguilar v. Texas, supra, as to what this informant reported.
The ultimate conclusion that drugs were at appellant’s off-base apartment was drawn by Sergeant Hornsby and General Wroth after viewing the totality of information provided to them. This included the information from the informants, military and foreign police files concerning appellant’s suspected drug activities, and the existence of appellant’s off-base apartment. A search of the appellant’s on-base apartment was fruitless. Accordingly, this was a reasonable and proper conclusion made by General Wroth.

. See United States v. Guerette, 23 U.S.C.M.A. 281, 284-85, 49 C.M.R. 530, 533-34 (1975); United States v. Llano, 23 U.S.C.M.A. 129, 48 C.M.R. 690 (1974).


. See United States v. Melvin, 596 F.2d 492 (1st Cir. 1979), cert. denied, 444 U.S. 837 (1979); United States v. Burden, 5 M.J. 704, 708 n. 6 (A.F.C.M.R.1978). See generally Jaben v. United States, 381 U.S. 214, 85 S.Ct. 1365, 14 L.Ed.2d 345 (1965).


. See LaFave, Search and Seizure, Vol. 1, § 3.4(a), pp. 586-602 (1978).


. LaFave, supra at 600-01.


. Jaben v. United States, supra.


. See United States v. Melvin, supra; United States v. Burden, supra.


. See United States v. Harris, 403 U.S. 573, 586, 91 S.Ct. 2075, 2083, 29 L.Ed.2d 723 (1971) (Harlan, J., dissenting).


. LaFave, § 3.3 supra at 499.


. LaFave, supra at 522.


. Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964); para. 152, Manual for Courts-Martial, United States, 1969 (Revised edition). See United States v. Hood, 7 M.J. 128, 129-30 (C.M.A.1979).